Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Teakell on 2/3/2022.
The application has been amended as follows: 
Replace claim 16 with the following:
16.	(Currently Amended) A method for cleaning a wellbore or drilling fluid tank
	cleaning a wellbore or drilling fluid tank spraying with a compressed liquid carbon dioxide, liquid nitrogen, or through a nozzle; wherein the liquid carbon dioxide, liquid nitrogen, or a combination thereof condenses to produce particles of carbon dioxide, particles of nitrogen, or a combination thereof, 
	dislodging the hydrocarbon contamination by blasting the hydrocarbon contamination with the particles of carbon dioxide, particles of nitrogen, or a combination thereof to produce spent particles,
	vaporizing the spent particles to produce an emitted gas,
	capturing the emitted gas,
	filtering the emitted gas, and
	condensing the emitted carbon dioxide gas, emitted nitrogen gas, or a combination thereof to produce a recycled cleaning liquid.
	

or drilling fluid tank cleaning liquid.

18.	(Currently Amended)	The method of claim 16, further comprising storing the recycled cleaning liquid 

20.	(Canceled)

21.	(Currently Amended) The method of claim 16, further comprising to pressurize the recycled cleaning liquid. 

22.	(Canceled)

23.	(Currently Amended) The method of claim 16, further comprising to condense the emitted gas into the recycled cleaning liquid.

25.	(Canceled) 

29.	(Canceled) 

30.	(Currently Amended)	The method of claim 16
 
36.	(Canceled)



The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the limitations of claim 16, specifically directed to cleaning  wellbore or the drilling fluid tank by spraying with liquid carbon dioxide, liquid nitrogen or a combination thereof with a nozzle, wherein the liquid carbon dioxide, liquid nitrogen or a combination thereof condenses to produce particles which impact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yi et al. teach capturing and recycling dry ice. Wilson et al. teach liquid carbon dioxide for cleaning wellbore. Lovell et al. and Hilliard teach cleaning with N2 gas. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Sharidan Carrillo
Primary Examiner
Art Unit 1711



 /Sharidan Carrillo/ Primary Examiner, Art Unit 1711                                                                                                                                                                                                       bsc